AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON April 22, 2010 INVESTMENT COMPANY ACT FILE NO. 811-21630 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO ISSUER TENDER OFFER STATEMENT (PURSUANT TO SECTION 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934) (AMENDMENT NO. 1) NT ALPHA STRATEGIES FUND (NAME OF ISSUER) NT ALPHA STRATEGIES FUND (NAMES OF PERSON(S) FILING STATEMENT) INVESTMENT COMPANY COMMON INTERESTS (TITLE OF CLASS OF SECURITIES) N/A (CUSIP NUMBER OF CLASS OF SECURITIES) CRAIG CARBERRY NT ALPHA STRATEGIES FUND 50 SOUTH LA SALLE STREET CHICAGO, ILLINOIS 60675 (312) 630-6000 (NAME, ADDRESS AND TELEPHONE NUMBER OF PERSON AUTHORIZED TO RECEIVE NOTICES AND COMMUNICATIONS ON BEHALF OF PERSON(S) FILING STATEMENT) COPIES TO: PHILIP H. HARRIS, ESQ. SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP FOUR TIMES SQUARE NEW YORK, NEW YORK 10036 This Amendment No. 1 to the Issuer Tender Offer Statement on Schedule TO of NT Alpha Strategies Fund (the "Fund") relating to an offer to purchase (the "Offer") up to $18,091,927.67 of common interests ("Interests") in the Fund or portions thereof pursuant to tenders by unitholders of the Fund ("Unitholders") at a price equal to the net asset value of Interests as of March 31, 2010 and originally filed with the Securities and Exchange Commission on January 22, 2010, constitutes the final amendment pursuant to Rule 13e-4(c)(3) under the Securities Exchange Act of 1934. The Offer terminated at 5:00 p.m., Central Time, on February 23, 2010 (the "Expiration Date"). Pursuant to the Offer, $2,898,438.78 of Interests were tendered and accepted by the Fund, at a net asset value of $2,898,438.78 as determined as of March 31, 2010. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. NT ALPHA STRATEGIES FUND By: /s/ Margret E. Duvall Margret E. Duvall President
